               Case 2:19-cv-02057-RSL Document 16
                                               17 Filed 08/20/20
                                                        08/21/20 Page 1 of 4



1                                                                           Honorable Robert S. Lasnik
2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8                                         AT SEATTLE
9
          ZURICH AMERICAN INSURANCE                   Cause No. 2:19-cv-02057-RSL
10        COMPANY, a New York corporation,
11                               Plaintiff,           STIPULATION AND ORDER OF
                                                      DISMISSAL WITH PREJUDICE UNDER
12                       v.                           Fed. R. Civ. P. 41(a)(1)(A)(ii)
13        APEX LOGISTICS INTERNATIONAL,
          INC., a California corporation,
14
                                 Defendant.
15

16

17                                             STIPULATION
18         COME NOW all parties, Plaintiff Zurich American Insurance Company, and Defendant

19   Apex Logistics International, Inc., by and through their undersigned counsel of record, and

20   hereby stipulate that pursuant to FRCP 41(a)(1)(A)(ii), all claims which were or could have been
     asserted herein, by and between those parties, shall be dismissed with prejudice and without
21
     admission of liability, and with each party to bear its own costs, including attorney fees.
22

23
     //
24
     //
25

                                                                                                  VI JEAN RENO
                                                                                    1420 Fifth Avenue, Suite 3000
     Stipulation and Order of Dismissal – page 1                                               Seattle, WA 98101
     Cause No. 2:19-cv-02057-RSL                                                                  (206) 622-4100
               Case 2:19-cv-02057-RSL Document 16
                                               17 Filed 08/20/20
                                                        08/21/20 Page 2 of 4



1                           Respectfully submitted this 20th day of August, 2020.
2

3              LAW OFFICES OF VI JEAN RENO                   MARSHALL DENNEHEY WARNER
                                                             COLEMAN & GOGGI
4
                /s/ Vi Jean Reno                              /s/ William R. Connor III
5
               Vi Jean Reno, WSBA No. 9385                   William R. Connor III, NY Bar No. 1335249
6
               1420 Fifth Avenue, Suite 3000                 287 Bowman Avenue, Suite 404
               Seattle, WA 98101                             Purchase, New York 10577
7              Telephone: (206) 622-4100                     Telephone: (914) 977-7300
               Fax: (206) 464-0461                           Fax: (914) 977-7301
8              Email: vjreno@renolawsea.com                  Email: WRConnor@MDWCG.com

9              Attorneys for Plaintiff Zurich American       Pro Hac Vice Attorneys for Plaintiff Zurich
               Insurance Company                             American Insurance Company
10

11

12
               KEESAL YOUNG & LOGAN                          TISDALE LAW OFFICES, LLC

13
                /s/ Igor V. Stadnik                           /s/ Thomas L. Tisdale
14             Igor V. Stadnik, WSBA No. 49123               Thomas L. Tisdale, NY Bar No. TT5263
               1301 Fifth Avenue, Suite3100                  200 Park Avenue, Suite 1700
15             Seattle, WA 98101                             New York, New York 10166
               Telephone: (206) 622-3790                     Telephone: (212) 354-0025
16             Fax: (206) 343-9529                           Fax: (212) 869-0067
               Email: igor.stadnik@kyl.com                   Email: ttisdale@tisdale-law.com
17

18
               Attorneys for Defendant Apex Logistics        Pro Hac Vice Attorneys for Defendant
               International, Inc.                           Apex Logistics International, Inc.
19

20
     //
21
     //
22
     //
23
     //
24
     //
25

                                                                                                  VI JEAN RENO
                                                                                    1420 Fifth Avenue, Suite 3000
     Stipulation and Order of Dismissal – page 2                                               Seattle, WA 98101
     Cause No. 2:19-cv-02057-RSL                                                                  (206) 622-4100
               Case 2:19-cv-02057-RSL Document 16
                                               17 Filed 08/20/20
                                                        08/21/20 Page 3 of 4



1                                                  ORDER

2
           THIS MATTER having come on regularly before the undersigned Judge or the above-
3
     entitled Court upon the stipulation of the above-named parties, and the Court being fully advised
4
     in the premises, NOW THEREFORE
5

6          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all claims herein by and

7    between the Plaintiff Zurich American Insurance Company, and Defendant Apex Logistics

8    International, Inc. are hereby dismissed with prejudice and without costs to any party.

9

10                                           21st
                                DATED this ____________day of August, 2020.

11

12
                                                                 Honorable Robert S. Lasnik
13
     Presented by:
14

15           /s/ Vi Jean Reno
           Vi Jean Reno, WSBA No. 9385
16         Law Offices of Vi Jean Reno
           1420 Fifth Avenue, Suite 3000
17
           Seattle, WA 98101
18
           Telephone: (206) 622-4100
           Fax: (206) 464-0461
19         Email: vjreno@renolawsea.com
           Attorneys for Plaintiff Zurich American Insurance Company
20

21          /s/ William R. Connor III
           William R. Connor III, NY Bar No. 1335249
22         Marshall Dennehey Warner Coleman & Goggi
           287 Bowman Avenue, Suite 404
23         Purchase, New York 10577
           Telephone: (914) 977-7300
24
           Fax: (914) 977-7301
           Email: WRConnor@MDWCG.com
25
           Pro Hac Vice Attorneys for Plaintiff Zurich American Insurance Company
                                                                                                VI JEAN RENO
                                                                                  1420 Fifth Avenue, Suite 3000
     Stipulation and Order of Dismissal – page 3                                             Seattle, WA 98101
     Cause No. 2:19-cv-02057-RSL                                                                (206) 622-4100
               Case 2:19-cv-02057-RSL Document 16
                                               17 Filed 08/20/20
                                                        08/21/20 Page 4 of 4



1            /s/ Igor V. Stadnik
           Igor V. Stadnik, WSBA No. 49123
2          Keesal Young & Logan
           1301 Fifth Avenue, Suite 3100
3
           Seattle, WA 98101
4
           Telephone: (206) 622-3790
           Fax: (206) 343-9529
5          Email: igor.stadnik@kyl.com
           Attorneys for Defendant Apex Logistics International, Inc.
6

7           /s/ Thomas L. Tisdale
           Thomas L. Tisdale, NY Bar No. TT5263
8          Tisdale Law Offices, LLC
           200 Park Avenue, Suite 1700
9          New York, New York 10166
           Telephone: (212) 354-0025
10
           Fax: (212) 869-0067
           Email: ttisdale@tisdale-law.com
11
           Pro Hac Vice Attorneys for Defendant Apex Logistics International, Inc.
12

13

14

15
            CERTIFICATE OF SERVICE
16
            I hereby certify that on August 20, 2020, I electronically filed the foregoing with
17          the Clerk of the Court using the CM/ECF system which will send notification of
            such filing to:
18
            William R. Connor III of Marshall Dennehey Warner Coleman & Goggi
19          Pro Hac Vice Attorneys for Plaintiff Zurich American Insurance Company

20          Igor V. Stadnik of Keesal Young & Logan
            Attorneys for Defendant Apex Logistics International, Inc.
21
            Thomas L. Tisdale of Tisdale Law Offices, LLC
22          Pro Hac Vice Attorneys for Defendant Apex Logistics International, Inc.

23          Dated this 20th day of August, 2020.
             /s/ Vi Jean Reno
24          Vi Jean Reno

25

                                                                                                         VI JEAN RENO
                                                                                           1420 Fifth Avenue, Suite 3000
     Stipulation and Order of Dismissal – page 4                                                      Seattle, WA 98101
     Cause No. 2:19-cv-02057-RSL                                                                         (206) 622-4100
